TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-05-00533-CV




Clifford Zeifman, Appellant

v.

Sheryl Diane Michels, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. 56385, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING




C O N C U R R I N G   O P I N I O N


                        I concur in the judgment only.  I cannot agree with the majority that, on this record,
there is legally insufficient evidence of material and substantial change in circumstances of the child. 
However, the record, and our scope of review in the absence of the fact findings Zeifman requested,
compel me to conclude that the district court abused its discretion in modifying the decree to give
Michels sole power to make A.A.’s educational decisions.
 
                                                                        __________________________________________
                                                                        Bob Pemberton, Justice
Before Chief Justice Law, Justices Patterson and Pemberton
Filed:   August 4, 2006